—Motion by the appellant-respondent to have this Court declare that the Record on Appeal as filed on an appeal from an order of the Supreme Court, Kings County, dated January 24, 1991, be redesignated as the Appendix on Appeal, on the ground that certain trial exhibits have been lost and cannot be located after diligent and thorough search and that the appeal be deemed fully perfected. By decision and order dated April 1, 1992, the motion was referred to the Bench which would hear *650and determine the appeal and cross appeal from the order dated January 24, 1991.
Upon the papers filed in support of the motion and the papers filed in opposition and relation thereto, and upon the submission of the appeal, it is,
Ordered that the motion is granted. Miller, J. P., O’Brien, Ritter and Krausman, JJ., concur.